DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1, 9, and 10:
scanning lines formed in the display region and intersected with the data lines, each of the pixels corresponding to two scanning lines, and the two scanning lines being disposed complementarily in shape; and 
active switches formed in the display region, each of the pixels corresponding to two active switches, and source electrodes of the two active switches being connected to the same data line, and drain electrodes thereof being respectively connected to two scanning lines;
 the scanning lines comprise: an interaction scanning line segment located at the intersection of the scanning lines and the data lines: and other scanning line segments corresponding to the rest part of the scanning lines except the interaction scanning line segment; a width of the intersection scanning line segment is at least less than 1.5 times widths of the other scanning line segments.


The most relevant prior art references are:
US 20200105791, US 20190027497, US 20190250451, however the references do not disclose that the scanning lines have complementary shapes.
US 20190172844 discloses adjusting the width of a scanning line at an interaction portion, but does not disclose that the pixel comprises two scanning lines having complementary shapes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826